Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
On page 15, lines 9 and 10, after “pressing member” insert --- 33 ---.
On page 17, line 12, after “intermediate transfer belt” insert --- 501 ---.
On page 21, line 26, after “laser light” insert --- L ---.
On page 21, line 33, after “photoconductors” insert --- 21BK, 21M, 21Y, and 21C ---.
On page 31, line 2, change “comprises” to --- includes ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-7 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an intermediate transfer belt including: a base layer; an elastic layer over the base layer, the elastic layer containing spherical particles and having an uneven surface formed by the spherical particles; and a surface layer over the elastic layer, the surface layer containing at least one of antimony-doped tin oxide or indium tin oxide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coggan et al (US 9,005,749 B2) disclose an intermediate transfer member that includes a mixture of superhydrophobic dimpled polyimide particles, an optional conductive component, and an optional polymer.
Aoto et al (US 9,063,475 B2) disclose an intermediate transfer belt including as an outermost surface: uniform convex regions formed by aligning independent spherical resin particles in a surface direction; and depressed regions formed of a lubricant layer which lie between the convex regions.
Kubo et al (US 11,042,107 B2) disclose an intermediate transfer medium that includes a base layer and an elastic layer overlying the base layer.  The elastic layer contains spherical fine particles to form an irregular surface.
Takei et al (US 11,340,540 B2) disclose an intermediate transfer member that is a laminate including a base layer and an elastic layer including particles at a surface thereof to form convex-concave shapes at the surface.

Relevant Prior Art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
July 6, 2022